357 F.3d 1082
UNITED STATES of America, Plaintiff-Appellee,v.Clifford BIRD, Sr., Defendant-Appellant.United States of America, Plaintiff-Appellee,v.Wesley Lane Crawford, Defendant-Appellant.
No. 02-30246.
No. 02-30282.
United States Court of Appeals, Ninth Circuit.
February 10, 2004.

Klaus P. Richter, Esq., Billings, MT, John A. Drennan, Esq., Washington, DC, for Plaintiff-Appellee.
Michael Donahoe, Esq., Helena, MT, David F. Ness, Esq., Great Falls, MT, for Defendant-Appellant.
Before BROWNING, ALARCÓN, and CLIFTON, Circuit Judges.

ORDER

1
The court's September 8, 2003 opinion in this matter is WITHDRAWN.